UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
CORY WOOLLARD,
Plaintiff, Case No. 18-cv-11529
Paul D. Borman
Vv. United States District Judge

Anthony P. Patti
United States Magistrate Judge

CORIZON HEALTH, INC.,
RICHARD HARBAUGH, R.
COLEMAN, SUBRINA AIKENS,
MARY GRENIER, ROSILYN JINDAL
JANET CAMPBELL, et. ai,

Defendants.
/

ORDER: (1) ADOPTING MAGISTRATE JUDGE’S REPORT AND
RECOMMENDATION (ECF #50); (2) DEEMING MOOT DEFENDANT
CORIZON HEALTH INC.’S MOTION TO DISMISS THE FIRST
AMENDED COMPLAINT (ECF #29); (3) DENYING AS MOOT
DEFENDANTS JANET CAMPBELL AND RICHARD HARBAUGH’S
MOTION FOR SUMMARY JUDGMENT (ECF #30); and GRANTING IN
PART AND DENYING IN PART PLAINTIFF’S MOTION TO FILE A
SECOND AMENDED COMPLAINT (ECF #44)

Now before the Court is the April 15, 2019 Report and Recommendation
(ECF #50) of Magistrate Judge Anthony P. Patti recommending that the Court: (1)

deem moot Defendant Corizon Health, Inc.’s (“Corizon”) September 25, 2018
motion to Dismiss the First Amended Complaint (ECF #29); (2) deny as moot
Defendants Janet Campbell and Richard Harbaugh’s October 1, 2018 Motion for
Summary Judgment (ECF #30); and (3) grant Plaintiff's Motion to File a Second
Amended Complaint (ECF #44) as to the proposed claims against Corizon, Jindal,
the Unknown RMD/CMO, and/or AMCO Rickey Coleman but deny the Motion as
to the proposed claims against Defendants Sherman Campbell, Evers, Thomas and
Skelton. No objections were filed to the Report and Recommendation.

Having reviewed the Report and Recommendation and there being no timely
objections under 28 U.S.C. § 636(b)(1) and E.D. Mich. L.R. 72.1(b), the Court
ADOPTS the Magistrate Judge’s Report and Recommendation (ECF #50), and (1)
DEEMS MOOT Corizon’s September 25, 2018 Motion to Dismiss the First
Amended Complaint (ECF #29); (2) DENIES AS MOOT Defendants Janet
Campbell and Richard Harbaugh’s October 1, 2018 Motion for Summary Judgment
(ECF #30); and (3) GRANTS IN PART and DENIES IN PART Plaintiff's Motion
to File a Second Amended Complaint (ECF #44).

As explained in Magistrate Judge Patti’s Report and Recommendation (ECF
#50), Plaintiff may proceed with his claims as alleged in the proposed Second
Amended Complaint (ECF #44-1) against Corizon, Rosilyn Jindal, the Unknown
RMD/CMO, and/or AMCO Rickey Coleman (proposed Counts J, II, If, and IV).

Plaintiff may not pursue his claims as alleged in the proposed Second Amended

2
Complaint against Defendants Sherman Campbell, Evers, Thomas, and Skelton
(proposed Counts V-XX). Plaintiff must file a Second Amended Complaint that
conforms to this Order and any other order issued in this case no later than 28 days
following the entry of this Order.

IT IS SO ORDERED.

Paul D. Borman
United States District Judge

Dated: b- la “ly
